                            Case 1-19-40543-cec                                Doc 1   Filed 01/28/19           Entered 01/28/19 13:05:06
 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                Eastern District of New York

 Case number (If known):                              Chapter you are filing under:
                                                      ✔
                                                      ❑         Chapter 7
                                                      ❑         Chapter 11
                                                      ❑         Chapter 12
                                                      ❑         Chapter 13                                                                           ❑Check if this is an
                                                                                                                                                          amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                    12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Mark                                                              Diana
       government-issued picture                   First name                                                       First name
       identification (for example, your
       driver’s license or passport).
                                                   Middle name                                                      Middle name
       Bring your picture identification to        DePalma                                                           DePalma
       your meeting with the trustee.              Last name                                                        Last name


                                                   Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
       in the last 8 years
                                                   First name                                                       First name
       Include your married or maiden
       names.                                      Middle name                                                      Middle name


                                                   Last name                                                        Last name




                                                   First name                                                       First name


                                                   Middle name                                                      Middle name


                                                   Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 6        0       3   9                                xxx - xx - 0         0       5    1
       Social Security number or
       federal Individual Taxpayer                 OR                                                               OR
       Identification number                       9xx - xx -                                                       9xx - xx -
       (ITIN)




Official Form 101                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
                         Case 1-19-40543-cec                     Doc 1          Filed 01/28/19                Entered 01/28/19 13:05:06
 Debtor 1            Mark                                             DePalma
 Debtor 2            Diana                                            DePalma                                              Case number (if known)
                     First Name          Middle Name                  Last Name




                                         About Debtor 1:                                                        About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification            ✔I have not used any business names or EINs.
                                          ❑                                                                     ✔I have not used any business names or EINs.
                                                                                                                ❑
       Numbers (EIN) you have used
       in the last 8 years

       Include trade names and doing      Business name                                                         Business name
       business as names

                                          Business name                                                         Business name


                                                       -                                                                     -
                                          EIN                                                                   EIN


                                                       -                                                                     -
                                          EIN                                                                   EIN




                                                                                                                If Debtor 2 lives at a different address:
  5.   Where you live
                                          5 Avenue B
                                          Number             Street                                             Number            Street




                                          Staten Island, NY 10302
                                          City                                     State     ZIP Code           City                                     State     ZIP Code

                                          Richmond
                                          County                                                                County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from the one
                                          it in here. Note that the court will send any notices to you at above, fill it in here. Note that the court will send any notices
                                          this mailing address.                                           to you at this mailing address.


                                          Number             Street                                             Number            Street



                                          P.O. Box                                                              P.O. Box



                                          City                                     State     ZIP Code           City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                            Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have     ✔
                                                                                                                ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.             lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                                ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                                (See 28 U.S.C. § 1408)




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                            page 2
                        Case 1-19-40543-cec                   Doc 1          Filed 01/28/19              Entered 01/28/19 13:05:06
 Debtor 1            Mark                                         DePalma
 Debtor 2            Diana                                        DePalma                                              Case number (if known)
                    First Name           Middle Name                 Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


                                         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
  7.   The chapter of the Bankruptcy     (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
       Code you are choosing to file
       under
                                         ✔
                                         ❑     Chapter 7
                                         ❑     Chapter 11
                                         ❑     Chapter 12
                                         ❑     Chapter 13




  8.   How you will pay the fee          ✔
                                         ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.

                                         ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             Your Filing Fee in Installments (Official Form 103A).

                                         ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                             that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




                                         ✔ No.
                                         ❑
  9.   Have you filed for bankruptcy
       within the last 8 years?          ❑Yes.     District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY

                                                   District                                          When                          Case number
                                                                                                            MM / DD / YYYY



                                         ✔ No.
                                         ❑
  10. Are any bankruptcy cases
       pending or being filed by a       ❑Yes.     Debtor                                                                       Relationship to you
       spouse who is not filing this
       case with you, or by a business             District                                      When                           Case number, if known
       partner, or by an affiliate?                                                                     MM / DD / YYYY


                                                   Debtor                                                                       Relationship to you

                                                   District                                      When                           Case number, if known
                                                                                                        MM / DD / YYYY



                                         ✔
                                         ❑   No.    Go to line 12.
  11. Do you rent your residence?
                                         ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                    ❑   No. Go to line 12.

                                                    ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                        of this bankruptcy petition.




Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 3
                           Case 1-19-40543-cec                      Doc 1        Filed 01/28/19                 Entered 01/28/19 13:05:06
 Debtor 1             Mark                                             DePalma
 Debtor 2             Diana                                            DePalma                                           Case number (if known)
                      First Name              Middle Name               Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor

                                              ✔
                                              ❑   No. Go to Part 4.
  12. Are you a sole proprietor of any
      full- or part-time business?            ❑   Yes. Name and location of business

      A sole proprietorship is a business
      you operate as an individual, and is        Name of business, if any
      not a separate legal entity such as
      a corporation, partnership, or LLC.
                                                  Number           Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this petition.

                                                  City                                                       State        ZIP Code

                                                  Check the appropriate box to describe your business:

                                                  ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                  ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                  ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                  ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                  ❑      None of the above




                                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
  13. Are you filing under Chapter 11deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      of the Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in
      you a small business debtor?   11 U.S.C. § 1116(1)(B).
      For a definition of small business      ✔
                                              ❑   No.        I am not filing under Chapter 11.
      debtor, see 11 U.S.C. § 101(51D).
                                              ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                             Bankruptcy Code.

                                              ❑   Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy
                                                             Code.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

                                              ✔
                                              ❑   No.
  14. Do you own or have any
      property that poses or is               ❑   Yes.     What is the hazard?
      alleged to pose a threat of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate                        If immediate attention is needed, why is it needed?
      attention?

      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that                      Where is the property?
      needs urgent repairs?
                                                                                    Number          Street




                                                                                      City                                               State               ZIP Code




Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 4
                         Case 1-19-40543-cec                      Doc 1         Filed 01/28/19                  Entered 01/28/19 13:05:06
 Debtor 1            Mark                                            DePalma
 Debtor 2            Diana                                           DePalma                                              Case number (if known)
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                        About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                    You must check one:
                                          ✔                                                                      ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling          ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 before I filed this bankruptcy petition,         agency within the 180 before I filed this bankruptcy petition,
      check one of the following               and I received a certificate of completion.                            and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if              Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                               any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling          ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy              agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.               petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you            Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if               MUST file a copy of the certificate and payment plan, if
                                               any.                                                                   any.

                                          ❑    I certify that I asked for credit counseling services from an     ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services               approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent                 during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                   circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                           requirement.
                                               To ask for a 30-day temporary waiver of the requirement,               To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made               attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it               to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                      before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                          circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied                Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you              with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                  filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still            If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                      receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                  You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if                along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                  any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for               Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                          cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit              ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                                 counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                   ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                     deficiency that makes me incapable
                                                                of realizing or making rational                                        of realizing or making rational
                                                                decisions about finances.                                              decisions about finances.
                                               ❑    Disability.   My physical disability causes me to                 ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                                 be unable to participate in a briefing
                                                                  in person, by phone, or through the                                    in person, by phone, or through the
                                                                  internet, even after I reasonably tried                                internet, even after I reasonably tried
                                                                  to do so.                                                              to do so.
                                               ❑    Active duty. I am currently on active military duty in            ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                                a military combat zone.

                                               If you believe you are not required to receive a briefing              If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver             about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                   of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                               page 5
                         Case 1-19-40543-cec                      Doc 1          Filed 01/28/19              Entered 01/28/19 13:05:06
 Debtor 1            Mark                                              DePalma
 Debtor 2            Diana                                             DePalma                                            Case number (if known)
                     First Name             Middle Name                Last Name


 Part 6: Answer These Questions for Reporting Purposes


                                            16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
  16. What kind of debts do you                  an individual primarily for a personal, family, or household purpose.”
      have?
                                                   ❑    No. Go to line 16b.

                                                   ✔
                                                   ❑    Yes. Go to line 17.

                                            16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                 business or investment or through the operation of the business or investment.

                                                   ❑    No. Go to line 16c.

                                                   ❑    Yes. Go to line 17.

                                            16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?       ❑      No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any        ✔
                                            ❑      Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded                       expenses are paid that funds will be available to distribute to unsecured creditors?
      and administrative expenses
      are paid that funds will be                          ✔
                                                           ❑     No
      available for distribution to
      unsecured creditors?                                 ❑     Yes

                                             ❑          ✔ 50-99
                                                   1-49 ❑                           ❑    1,000-5,000 ❑ 5,001-10,000              ❑     25,001-50,000 ❑ 50,000-100,000
  18. How many creditors do you              ❑     100-199 ❑ 200-999                ❑    10,001-25,000                           ❑     More than 100,000
      estimate that you owe?

                                             ❑     $0-$50,000                        ❑     $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
  19. How much do you estimate               ❑     $50,001-$100,000                  ❑     $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
      your assets to be worth?
                                             ✔
                                             ❑     $100,001-$500,000                 ❑     $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                             ❑     $500,001-$1 million               ❑     $100,000,001-$500 million                 ❑    More than $50 billion

                                             ❑     $0-$50,000                        ❑     $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
  20. How much do you estimate               ❑     $50,001-$100,000                  ❑     $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
      your liabilities to be?
                                             ✔
                                             ❑     $100,001-$500,000                 ❑     $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                             ❑     $500,001-$1 million               ❑     $100,000,001-$500 million                 ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Mark DePalma                                                       ✘ /s/ Diana DePalma
                                         Mark DePalma, Debtor 1                                                   Diana DePalma, Debtor 2
                                         Executed on 01/28/2019                                                   Executed on 01/28/2019
                                                         MM/ DD/ YYYY                                                             MM/ DD/ YYYY




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 6
                         Case 1-19-40543-cec                    Doc 1        Filed 01/28/19              Entered 01/28/19 13:05:06
 Debtor 1            Mark                                          DePalma
 Debtor 2            Diana                                         DePalma                                            Case number (if known)
                     First Name             Middle Name             Last Name



   For your attorney, if you are             I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                        under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                             which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an          in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this    filed with the petition is incorrect.
   page.

                                              ✘ /s/ Michael Thomas McNamara                                           Date 01/28/2019
                                                 Michael Thomas McNamara, Attorney                                           MM / DD / YYYY




                                                  Michael Thomas McNamara
                                                 Printed name

                                                  Michael McNamara, Esq
                                                 Firm name

                                                 410 Jericho Turnpike Suite 105
                                                 Number       Street



                                                 Jericho                                                              NY      11753
                                                 City                                                                State    ZIP Code



                                                 Contact phone (516) 900-7500                                     Email address McNamaraesquire@gmail.com




                                                 Bar number                                                          State




Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 7
                                 Case 1-19-40543-cec                                  Doc 1             Filed 01/28/19                      Entered 01/28/19 13:05:06
 Fill in this information to identify your case and this filing:

  Debtor 1                          Mark                                                    DePalma
                                   First Name                   Middle Name                Last Name

  Debtor 2                          Diana                                                   DePalma
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                          Eastern District of New York
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                                                                                                                                                          amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     5 Avenue B                                                      What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
              Staten Island, NY 10302                                        ❑ Land                                                                                  $345,000.00                    $345,000.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
               Richmond
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                                                                                                           Tenants by Entirety
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ✔ Debtor 1 and Debtor 2 only
                                                                             ❑                                                                            ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another
                                                                                                                                                              (see instructions)

                                                                             Source of Value:
                                                                             Purchase price in 2017
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜            $345,000.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
                                Case 1-19-40543-cec                                  Doc 1             Filed 01/28/19                       Entered 01/28/19 13:05:06
 Debtor 1                  Mark                                                           DePalma
 Debtor 2                  Diana                                                          DePalma                                                             Case number (if known)
                           First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ✔ No
       ❑
       ❑ Yes

 4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      ✔ No
      ❑
      ❑ Yes
 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                ➜                   $0.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                    Current value of the
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.

 6.   Household goods and furnishings
      Examples:         Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Furniture
                                                                                                                                                                                                    $1,500.00

 7.   Electronics
      Examples:         Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                        electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Television, cell phone                                                                                                                               $1,000.00


 8.   Collectibles of value
      Examples:         Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                        stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ✔ No
      ❑
      ❑ Yes. Describe........
 9.   Equipment for sports and hobbies
      Examples:         Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                        carpentry tools; musical instruments
      ✔ No
      ❑
      ❑ Yes. Describe........
 10. Firearms
      Examples:         Pistols, rifles, shotguns, ammunition, and related equipment
      ✔ No
      ❑
      ❑ Yes. Describe........



Official Form 106A/B                                                                                    Schedule A/B: Property                                                                     page 2
                                    Case 1-19-40543-cec                                           Doc 1                Filed 01/28/19                             Entered 01/28/19 13:05:06
 Debtor 1                     Mark                                                                      DePalma
 Debtor 2                     Diana                                                                     DePalma                                                                    Case number (if known)
                              First Name                         Middle Name                            Last Name



 11.   Clothes
       Examples:           Everyday clothes, furs, leather coats, designer wear, shoes, accessories

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                     Clothing                                                                                                                                                              $500.00



 12.   Jewelry
       Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
       ✔ No
       ❑
       ❑ Yes. Describe........


 13.   Non-farm animals
       Examples:           Dogs, cats, birds, horses
       ✔ No
       ❑
       ❑ Yes. Describe........

 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                      $3,000.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                               Current value of the
                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                                            claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ❑ No
       ✔ Yes........................................................................................................................................................
       ❑                                                                                                                                                               Cash..............
                                                                                                                                                                                                                            $50.00



 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                       Institution name:



 17.1. Checking account:                                NYCB                                                                                                                                $100.00


 17.2. Checking account:                                Chase                                                                                                                               $100.00




Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                          page 3
                                 Case 1-19-40543-cec                 Doc 1        Filed 01/28/19              Entered 01/28/19 13:05:06
 Debtor 1                 Mark                                          DePalma
 Debtor 2                 Diana                                         DePalma                                            Case number (if known)
                          First Name            Middle Name              Last Name



 17.3. Savings account:


 17.4. Savings account:


 17.5. Certificates of deposit:


 17.6. Other financial account:


 17.7. Other financial account:


 17.8. Other financial account:


 17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................




Official Form 106A/B                                                               Schedule A/B: Property                                           page 4
                               Case 1-19-40543-cec                  Doc 1        Filed 01/28/19              Entered 01/28/19 13:05:06
 Debtor 1                 Mark                                         DePalma
 Debtor 2                 Diana                                        DePalma                                          Case number (if known)
                          First Name              Middle Name           Last Name



 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
 Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                   Current value of the
                                                                                                                                                 portion you own?
                                                                                                                                                 Do not deduct secured
                                                                                                                                                 claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.      Give specific information about                                                                        Federal:
                   them, including whether you
                   already filed the returns and the                                                                      State:
                   tax years.......................
                                                                                                                          Local:



 29.   Family support
       Examples:       Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.      Give specific information..........
                                                                                                                          Alimony:

                                                                                                                          Maintenance:

                                                                                                                          Support:

                                                                                                                          Divorce settlement:

                                                                                                                          Property settlement:




Official Form 106A/B                                                              Schedule A/B: Property                                                    page 5
                                 Case 1-19-40543-cec                                   Doc 1              Filed 01/28/19                        Entered 01/28/19 13:05:06
 Debtor 1                   Mark                                                             DePalma
 Debtor 2                   Diana                                                            DePalma                                                              Case number (if known)
                           First Name                      Middle Name                       Last Name



 30.   Other amounts someone owes you
       Examples:         Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                         Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 31.   Interests in insurance policies
       Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.       Name the insurance company
                                                                           Company name:                                                             Beneficiary:                          Surrender or refund value:
                    of each policy and list its value....

 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                                $250.00



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                         page 6
                                 Case 1-19-40543-cec                                   Doc 1              Filed 01/28/19                        Entered 01/28/19 13:05:06
 Debtor 1                   Mark                                                            DePalma
 Debtor 2                   Diana                                                           DePalma                                                               Case number (if known)
                           First Name                      Middle Name                       Last Name



                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........

 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                                $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                           Current value of the
                                                                                                                                                                                           portion you own?
                                                                                                                                                                                           Do not deduct secured
                                                                                                                                                                                           claims or exemptions.


Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 7
                                  Case 1-19-40543-cec                                      Doc 1               Filed 01/28/19                         Entered 01/28/19 13:05:06
 Debtor 1                    Mark                                                                DePalma
 Debtor 2                    Diana                                                               DePalma                                                                 Case number (if known)
                            First Name                       Middle Name                          Last Name



 47.   Farm animals
       Examples:          Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                          $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                           $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜               $345,000.00


 56.   Part 2: Total vehicles, line 5                                                                                                $0.00


 57.   Part 3: Total personal and household items, line 15                                                                     $3,000.00




Official Form 106A/B                                                                                            Schedule A/B: Property                                                             page 8
                               Case 1-19-40543-cec                                Doc 1             Filed 01/28/19                      Entered 01/28/19 13:05:06
 Debtor 1                 Mark                                                         DePalma
 Debtor 2                 Diana                                                        DePalma                                                           Case number (if known)
                          First Name                    Middle Name                     Last Name



 58.   Part 4: Total financial assets, line 36                                                                       $250.00


 59.   Part 5: Total business-related property, line 45                                                                 $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                        $0.00


 61.   Part 7: Total other property not listed, line 54                                      +                          $0.00


 62.   Total personal property. Add lines 56 through 61..............                                              $3,250.00          Copy personal property total➜        +      $3,250.00




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................               $348,250.00




Official Form 106A/B                                                                                 Schedule A/B: Property                                                          page 9
                              Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06


 Fill in this information to identify your case:

  Debtor 1                    Mark                                     DePalma
                              First Name           Middle Name         Last Name

  Debtor 2                    Diana                                    DePalma
  (Spouse, if filing)         First Name           Middle Name         Last Name

  United States Bankruptcy Court for the:                        Eastern District of New York

  Case number                                                                                                                         ❑    Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 5 Avenue B Staten Island, NY 10302                                      $345,000.00
                                                                                         ❑                 $19,981.00             N.Y. CPLR § 5206(a)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:          1.1


                                                                                         ✔
 Brief description:
  Furniture                                                                 $1,500.00
                                                                                         ❑                 $1,500.00              N.Y. CPLR § 5205(a)(1)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:           6


 3.   Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 2
                           Case 1-19-40543-cec               Doc 1        Filed 01/28/19           Entered 01/28/19 13:05:06
 Debtor 1             Mark                                      DePalma
 Debtor 2             Diana                                     DePalma                                         Case number (if known)
                      First Name          Middle Name            Last Name


 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim           Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B

                                                                                 ✔
 Brief description:
 Television, cell phone                                              $1,000.00
                                                                                 ❑                $1,000.00                 N.Y. CPLR § 5205(a)(1)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:         7


                                                                                 ✔
 Brief description:
 Clothing                                                              $500.00
                                                                                 ❑                 $500.00                  N.Y. CPLR § 5205(a)(5)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        11


                                                                                 ✔
 Brief description:
 Cash                                                                   $50.00
                                                                                 ❑                 $50.00                   N.Y. Debtor & Creditor Law § 283(2)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:        16


                                                                                 ✔
 Brief description:
 NYCB                                                                  $100.00
                                                                                 ❑                 $100.00                  N.Y. Debtor & Creditor Law § 283(2)

 Checking account                                                                ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:        17


                                                                                 ✔
 Brief description:
 Chase                                                                 $100.00
                                                                                 ❑                 $100.00                  N.Y. Debtor & Creditor Law § 283(2)

 Checking account                                                                ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:        17




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                   page 2 of 2
                            Case 1-19-40543-cec                      Doc 1         Filed 01/28/19             Entered 01/28/19 13:05:06
 Fill in this information to identify your case:

  Debtor 1                    Mark                                        DePalma
                             First Name             Middle Name          Last Name

  Debtor 2                    Diana                                       DePalma
  (Spouse, if filing)        First Name             Middle Name          Last Name

  United States Bankruptcy Court for the:                          Eastern District of New York

  Case number                                                                                                                                      ❑   Check if this is an
  (if known)                                                                                                                                           amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for    Column A                Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much   Amount of claim         Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                        Do not deduct the       that supports         portion
                                                                                                                    value of collateral.    this claim            If any

         Add the dollar value of your entries in Column A on this page. Write that number here:                                            $0.00




Official Form 106D                                         Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 2
                          Case 1-19-40543-cec                   Doc 1          Filed 01/28/19                 Entered 01/28/19 13:05:06
 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                               Case number (if known)
                       First Name          Middle Name               Last Name


                                                                                                                  Column A               Column B              Column C
              Additional Page                                                                                     Amount of claim        Value of collateral   Unsecured
  Part 1:
              After listing any entries on this page, number them beginning                                       Do not deduct the      that supports         portion
              with 2.3, followed by 2.4, and so forth.                                                            value of collateral.   this claim            If any



 2.1 Chase Auto Finance                            Describe the property that secures the claim:                          $17,492.00                  $0.00          $17,492.00
     Creditor's Name
      Po Box 901003
     Number          Street
      Ft Worth, TX 76101                           As of the date you file, the claim is: Check all that apply.
     City                      State   ZIP Code    ❑Contingent
     Who owes the debt? Check one.                 ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                             ❑Disputed
     ❑Debtor 2 only                                Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                   ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another          secured car loan)
     ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                   ❑Judgment lien from a lawsuit
     Date debt was incurred                        ❑Other (including a right to offset)
     9/1/2017
                                                   Last 4 digits of account number 4            4   0    0




 2.2 United Mrtg Corp/doven                        Describe the property that secures the claim:                         $325,019.00           $345,000.00                   $0.00
     Creditor's Name
                                                     5 Avenue B Staten Island, NY 10302
      1 Corporate Dr Ste 360
     Number          Street
      Lake Zurich, IL 60047                        As of the date you file, the claim is: Check all that apply.
     City                      State   ZIP Code    ❑Contingent
     Who owes the debt? Check one.                 ❑Unliquidated
     ❑Debtor 1 only                                ❑Disputed
     ❑Debtor 2 only                                Nature of lien. Check all that apply.
     ✔ Debtor 1 and Debtor 2 only
     ❑                                             ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another          secured car loan)
     ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                   ❑Judgment lien from a lawsuit
     Date debt was incurred                        ❑Other (including a right to offset)
     3/1/2017
                                                   Last 4 digits of account number 1            7   8    9




      Add the dollar value of your entries in Column A on this page. Write that number here:                                    $342,511.00
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                      $342,511.00
      here:




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 2
                            Case 1-19-40543-cec                   Doc 1         Filed 01/28/19             Entered 01/28/19 13:05:06
 Fill in this information to identify your case:

  Debtor 1                   Mark                                      DePalma
                             First Name            Middle Name        Last Name

  Debtor 2                   Diana                                     DePalma
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Eastern District of New York

  Case number                                                                                                                               ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ✔ No. Go to Part 2.
     ❑
     ❑ Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
        Number           Street                                     As of the date you file, the claim is: Check all that
                                                                    apply.
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
                                                                    ❑ Disputed
        City                               State   ZIP Code
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                             Type of PRIORITY unsecured claim:
        ❑ Debtor 2 only                                             ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                ❑ Taxes and certain other debts you owe the
        ❑ At least one of the debtors and another                       government
        ❑ Check if this claim is for a community debt               ❑ Claims for death or person injury while you were
                                                                        intoxicated
        Is the claim subject to offset?                             ❑ Other. Specify
        ❑ No
        ❑ Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 25
                            Case 1-19-40543-cec                     Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06
 Debtor 1              Mark                                             DePalma
 Debtor 2              Diana                                            DePalma                                            Case number (if known)
                       First Name              Middle Name              Last Name

 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Abstract LLC                                                              Last 4 digits of account number 3357                                                     $40.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        9800 Centre Park
                                                                                  As of the date you file, the claim is: Check all that apply.
        9800 Centre Park- Suite1100
        Number           Street
                                                                                  ❑ Contingent
        Houston, TX 77036
                                                                                  ❑ Unliquidated
        City                              State     ZIP Code                      ❑ Disputed
                                                                                  Type of NONPRIORITY unsecured claim:
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                                           ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ✔ Debtor 1 and Debtor 2 only
        ❑
                                                                                      divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes
4.2     Account Resolution Services                                               Last 4 digits of account number 1896                                                $1,352.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          02/01/2016
        1643 Nw 136th Ave                                                         As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
        Sunrise, FL 33323
        City                              State     ZIP Code
                                                                                  ❑ Disputed
        Who incurred the debt? Check one.
        ❑ Debtor 1 only
                                                                                  Type of NONPRIORITY unsecured claim:

        ❑                                                                         ❑ Student loans
                                                                                  ❑ Obligations arising out of a separation agreement or
          Debtor 2 only
        ✔
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
        ❑ At least one of the debtors and another                                 ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?
                                                                                  ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             CollectionAttorney

        ❑ Yes
4.3     Adult & Pediatric Demratology                                             Last 4 digits of account number 5284                                                unknown
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
        64-05 Yellowstone Blvd
                                                                                  As of the date you file, the claim is: Check all that apply.
        CFU 101
        Number           Street
                                                                                  ❑ Contingent
        Forest Hills, NY 11375
                                                                                  ❑ Unliquidated
        City                              State     ZIP Code                      ❑ Disputed
                                                                                  Type of NONPRIORITY unsecured claim:
        Who incurred the debt? Check one.
        ❑ Debtor 1 only
                                                                                  ❑ Student loans
        ❑ Debtor 2 only
                                                                                  ❑ Obligations arising out of a separation agreement or
        ✔
        ❑ Debtor 1 and Debtor 2 only
                                                                                      divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?
        ✔ No
        ❑
        ❑ Yes

Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 2 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.4     Alpha Neurology                                                       Last 4 digits of account number 5752                                             $425.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        27 New Dorp Lane
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        27 New Dorp Lane
       Number           Street                                                    Contingent

        Staten Island, NY 10306                                               ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.5     Amboy Medical                                                         Last 4 digits of account number 1159                                             $425.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 29120
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 29120
       Number           Street                                                    Contingent

        New York, NY 10087                                                    ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.6     Balanced Healthcare Receivable                                        Last 4 digits of account number 6124                                             $225.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        164 Burke Street
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        164 Burke Street- Ste 201
       Number           Street                                                    Contingent

        Nashua, NH 03060                                                      ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 3 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.7     Bard Cardiology                                                       Last 4 digits of account number 1918                                             $425.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 100260
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 100260
       Number           Street                                                    Contingent

        Staten Island, NY 10310                                               ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.8     Capio Partners Llc                                                    Last 4 digits of account number 0976                                              $75.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/01/2018
        2222 Texoma Pkwy Ste 150
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Sherman, TX 75090
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CollectionAttorney

       ❑      Yes
4.9     Capio Partners Llc                                                    Last 4 digits of account number 4573                                              $75.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/01/2018
        2222 Texoma Pkwy Ste 150
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Sherman, TX 75090
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CollectionAttorney

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 4 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.10    Capio Partners Llc                                                    Last 4 digits of account number 0713                                              $75.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/01/2018
        2222 Texoma Pkwy Ste 150
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Sherman, TX 75090
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CollectionAttorney

       ❑      Yes
4.11    Capital One                                                           Last 4 digits of account number 9024                                        $1,761.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/01/2017
        15000 Capital One Dr
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Richmond, VA 23238
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CreditCard

       ❑      Yes
4.12    Capital One                                                           Last 4 digits of account number 8728                                        $1,214.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          10/01/2006
        15000 Capital One Dr
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Richmond, VA 23238
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CreditCard

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 5 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.13    Care Point Health Bayonne                                             Last 4 digits of account number 7505                                        $1,560.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 20503
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 20503
       Number           Street                                                    Contingent

        Newark, NJ 07101                                                      ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.14    Cavalry Portfolio Services                                            Last 4 digits of account number 7538                                        $5,394.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          08/01/2014
        500 Summit Lake Drive
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Valhalla, NY 10595
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CollectionAttorney

       ❑      Yes
4.15    Cavalry Portfolio Services                                            Last 4 digits of account number 3031                                        $1,672.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          06/01/2014
        500 Summit Lake Drive
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Valhalla, NY 10595
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CollectionAttorney

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 6 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.16    CBHV                                                                  Last 4 digits of account number 0259                                              $55.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 831
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 831
       Number           Street                                                    Contingent

        Newburgh, NY 12551                                                    ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.17    CBNA                                                                  Last 4 digits of account number 4391                                        $1,287.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          01/01/2008
        Po Box 6497
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Sioux Falls, SD 57117
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  ChargeAccount

       ❑      Yes
4.18    Chase Card Services                                                   Last 4 digits of account number 8523                                             $705.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          08/01/2012
        P.o. Box 15298
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Wilmington, DE 19850
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CreditCard

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 7 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.19    Chase Receivables                                                     Last 4 digits of account number 5709                                        $6,700.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 659
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 659
       Number           Street                                                    Contingent

        Caldwell, NJ 07007                                                    ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.20    Citicards                                                             Last 4 digits of account number 5723                                        $2,013.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          01/01/2012
        Pob 6241
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Sioux Falls, SD 57117
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CreditCard

       ❑      Yes
4.21    Comenity Bank/Victoria Secret                                         Last 4 digits of account number 9046                                        $1,093.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          09/01/2015
        Po Box 182789
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Columbus, OH 43218
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  ChargeAccount

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 8 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.22    Commonwealth Financial Systems                                        Last 4 digits of account number 44N1                                             $912.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          09/27/2018
        245 Main Street
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Scranton, PA 18519
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  UnknownLoanType

       ❑      Yes
4.23    Commonwealth Financial Systems                                        Last 4 digits of account number 04N1                                             $736.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          11/01/2017
        245 Main Street
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Scranton, PA 18519
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CollectionAttorney

       ❑      Yes
4.24    Commonwealth Financial Systems                                        Last 4 digits of account number 06N1                                              $51.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          11/01/2017
        245 Main Street
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Scranton, PA 18519
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CollectionAttorney

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                               page 9 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.25    Convergent                                                            Last 4 digits of account number 8357                                            $477.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 9004
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 9004
       Number           Street                                                    Contingent

        Renton, WA 98057                                                      ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.26    CTECH                                                                 Last 4 digits of account number 3810                                            $230.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 402
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 402
       Number           Street                                                    Contingent

        Mount Sinai, NY 11766                                                 ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.27    DEP/BCS                                                               Last 4 digits of account number 0001                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 739055
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 739055
       Number           Street                                                    Contingent

        Elmhurst, NY 11373                                                    ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 10 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.28    Diagnostic Imaging                                                    Last 4 digits of account number DIS1                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 3168
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 3168
       Number           Street                                                    Contingent

        Indianapolis, IN 46206                                                ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.29    Discover Financial                                                    Last 4 digits of account number 8789                                        $4,870.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          04/01/2011
        Po Box 15316
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Wilmington, DE 19850
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CreditCard

       ❑      Yes
4.30    Dockyard Emergency                                                    Last 4 digits of account number 9835                                        $1,116.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 37855
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 37855
       Number           Street                                                    Contingent

        Philadelphia, PA 19101                                                ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 11 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.31    Hampton Pines Emergency                                               Last 4 digits of account number 2509                                        $1,780.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 37865
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 37865
       Number           Street                                                    Contingent

        Philadelphia, PA 19101                                                ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.32    I C System Inc                                                        Last 4 digits of account number 0001                                            $65.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          05/01/2015
        Po Box 64378
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Saint Paul, MN 55164
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CollectionAttorney

       ❑      Yes
4.33    Integrated Reg Lab                                                    Last 4 digits of account number 1910                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 3093
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 3093
       Number           Street                                                    Contingent

        Boca Raton, FL 33431                                                  ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 12 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.34    Intl Recovry                                                          Last 4 digits of account number 2753                                            $425.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          10/31/2016
        195 Smithtown Blvd
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Nesconset, NY 11767
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  UnknownLoanType

       ❑      Yes
4.35    Jackson, John Lee                                                     Last 4 digits of account number 4289                                            $103.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        16325 Westheimer Road
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Houston, TX 77082                                                     ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                  divorce that you did not report as priority claims

       ❑                                                                      ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.36    Kohls/Capital One                                                     Last 4 digits of account number 5065                                        $2,306.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          11/01/2009
        Po Box 3115
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Milwaukee, WI 53201
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  ChargeAccount

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 13 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.37    Maddocks Collection Se                                                Last 4 digits of account number 2366                                            $128.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          10/08/2014
        7373 University Ave
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        La Mesa, CA 91942
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  UnknownLoanType

       ❑      Yes
4.38    Martin Health System                                                  Last 4 digits of account number 3866                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 9033
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 9033
       Number           Street                                                    Contingent

        Stuart, FL 34995                                                      ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.39    MFMI                                                                  Last 4 digits of account number 4752                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 3299
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 3299
       Number           Street                                                    Contingent

        Stuart, FL 34995                                                      ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 14 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.40    Midland Funding                                                       Last 4 digits of account number 3765                                        $2,296.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          07/01/2014
        2365 Northside Dr Ste 30
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        San Diego, CA 92108
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  FactoringCompanyAccount

       ❑      Yes
4.41    ML Zager, PC                                                          Last 4 digits of account number 3390                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 948
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 948
       Number           Street                                                    Contingent

        Monticello, NY 12701                                                  ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.42    MMC University Vascula                                                Last 4 digits of account number 8961                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 27368
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 27368
       Number           Street                                                    Contingent

        New York, NY 10087                                                    ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 15 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.43    Napas Inc                                                             Last 4 digits of account number 4250                                        $1,972.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 99400
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 99400
       Number           Street                                                    Contingent

        Louisville, KY 40269                                                  ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.44    Northwell                                                             Last 4 digits of account number 61-3                                            $40.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 28372
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 28372
       Number           Street                                                    Contingent

        New York, NY 10087                                                    ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.45    Northwell                                                             Last 4 digits of account number 8915                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 28372
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 28372
       Number           Street                                                    Contingent

        New York, NY 10087                                                    ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 16 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.46    NRC                                                                   Last 4 digits of account number 6465                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        6491 Peachtree Industrial
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        6491 Peachtree Industrial
       Number           Street                                                    Contingent

        Atlanta, GA 30360                                                     ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.47    NYC Health & Hospitals                                                Last 4 digits of account number 6521                                            $345.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 9441
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 9441
       Number           Street                                                    Contingent

        New York, NY 10087                                                    ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.48    NYU Langone Hospital                                                  Last 4 digits of account number 7471                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 415234
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 415234
       Number           Street                                                    Contingent

        Boston, MA 02241                                                      ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 17 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.49    NYU Radiology                                                         Last 4 digits of account number 2676                                        $1,185.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 415662
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 415662
       Number           Street                                                    Contingent

        Boston, MA 02241                                                      ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.50    PCB                                                                   Last 4 digits of account number 7299                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 9060
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO BOx 9060
       Number           Street                                                    Contingent

        Hicksville, NY 11802                                                  ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.51    Penn Credit                                                           Last 4 digits of account number 3866                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 988
                                                                              As of the date you file, the claim is: Check all that apply.

       Number           Street
                                                                              ❑   Contingent

        Harrisburg, PA 17108
                                                                              ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans

       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
              Debtor 1 and Debtor 2 only
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 18 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.52    Portfolio Recovery                                                    Last 4 digits of account number 2449                                        $1,433.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          10/01/2014
        120 Corporate Blvd Ste 1
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Norfolk, VA 23502
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  FactoringCompanyAccount

       ❑      Yes
4.53    Radiology Physician Solution                                          Last 4 digits of account number 4-sm                                            $440.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 450097
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 450097
       Number           Street                                                    Contingent

        Fort Lauderdale, FL 33345                                             ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.54    RMCB                                                                  Last 4 digits of account number 1060                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        4 Westchester Plaza
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        4 Westchester Plaza
       Number           Street                                                    Contingent

        Elmsford, NY 10523                                                    ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 19 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.55    RMCB                                                                  Last 4 digits of account number 1060                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        4 Westchester Plaza
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        4 Westchester Plaza
       Number           Street                                                    Contingent

        Elmsford, NY 10523                                                    ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.56    RTR Financial Services                                                Last 4 digits of account number 0818                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        2 Teleport Drive- Suite 302
       Number           Street                                                As of the date you file, the claim is: Check all that apply.
        Staten Island, NY 10311                                               ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another
                                                                                  divorce that you did not report as priority claims

       ❑                                                                      ❑   Debts to pension or profit-sharing plans, and other
              Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No
       ❑      Yes
4.57    Rubin & Rothman                                                       Last 4 digits of account number 8684                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 9003
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 9003
       Number           Street                                                    Contingent

        Islandia, NY 11749                                                    ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 20 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.58    Seventh Ave                                                           Last 4 digits of account number 284A                                            $574.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          12/01/2004
        1112 7th Ave
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Monroe, WI 53566
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  ChargeAccount

       ❑      Yes
4.59    Seventh Ave                                                           Last 4 digits of account number 384A                                            $246.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          11/21/2015
        1112 7th Ave
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Monroe, WI 53566
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  ChargeAccount

       ❑      Yes
4.60    St Cloud Nuerology                                                                                                                                unknown
                                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        451 SW Bethany Drive
                                                                              As of the date you file, the claim is: Check all that apply.
        451 SW Bethany Drive
       Number           Street                                                ❑   Contingent
        Port Saint Lucie, FL 34986                                            ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only                                          divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                              ❑   Debts to pension or profit-sharing plans, and other
                                                                                  similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 21 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.61    Synergy Pharmacy                                                      Last 4 digits of account number 2026                                            $32.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        2500 Blvd of the Generals
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        2500 Blvd of the Generals
       Number           Street                                                    Contingent

        Norristown, PA 19403                                                  ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.62    Target                                                                Last 4 digits of account number 6717                                        $2,650.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          04/01/2008
        Po Box 673
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Minneapolis, MN 55440
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  CreditCard

       ❑      Yes
4.63    Transcontinental Credit                                               Last 4 digits of account number 2021                                        $3,024.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 5055
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 5055
       Number           Street                                                    Contingent

        White Plains, NY 10602                                                ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 22 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.64    Transworld System                                                     Last 4 digits of account number 3428                                            $810.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        5626 Franty Road
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        5626 Franty Road
       Number           Street                                                    Contingent

        Dublin, OH 43017                                                      ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.65    Travelers Personal                                                    Last 4 digits of account number 2031                                            $915.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 660307
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 660307
       Number           Street                                                    Contingent

        Dallas, TX 75266                                                      ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.66    Treasure Coast Pathology                                              Last 4 digits of account number 2956                                        unknown
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?
        PO Box 3093
                                                                              As of the date you file, the claim is: Check all that apply.
                                                                              ❑
        PO Box 3093
       Number           Street                                                    Contingent

        Boca Raton, FL 33431                                                  ❑   Unliquidated
       City                              State     ZIP Code                   ❑   Disputed
       Who incurred the debt? Check one.                                      Type of NONPRIORITY unsecured claim:
       ❑      Debtor 1 only                                                   ❑   Student loans
       ❑      Debtor 2 only                                                   ❑   Obligations arising out of a separation agreement or
       ✔
       ❑      Debtor 1 and Debtor 2 only
                                                                                  divorce that you did not report as priority claims
                                                                              ❑
       ❑
                                                                                  Debts to pension or profit-sharing plans, and other
              At least one of the debtors and another                             similar debts
       ❑      Check if this claim is for a community debt                     ✔
                                                                              ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 23 of 25
                           Case 1-19-40543-cec                  Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                            Case number (if known)
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim


4.67    Visa Dept Store National Bank/Macy's                                  Last 4 digits of account number 5570                                        $1,638.00
       Nonpriority Creditor's Name
                                                                              When was the debt incurred?          02/01/2008
        Po Box 8218
                                                                              As of the date you file, the claim is: Check all that apply.
       Number           Street
        Mason, OH 45040
                                                                              ❑   Contingent
       City                              State     ZIP Code                   ❑   Unliquidated
       Who incurred the debt? Check one.                                      ❑   Disputed
       ❑      Debtor 1 only                                                   Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                   ❑   Student loans
       ✔
       ❑      Debtor 1 and Debtor 2 only                                      ❑   Obligations arising out of a separation agreement or
                                                                                  divorce that you did not report as priority claims
       ❑
                                                                              ❑
              At least one of the debtors and another
                                                                                  Debts to pension or profit-sharing plans, and other
       ❑      Check if this claim is for a community debt                         similar debts
       Is the claim subject to offset?                                        ✔
                                                                              ❑   Other. Specify
       ✔
       ❑      No                                                                  ChargeAccount

       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 24 of 25
                          Case 1-19-40543-cec                   Doc 1        Filed 01/28/19        Entered 01/28/19 13:05:06

 Debtor 1              Mark                                        DePalma
 Debtor 2              Diana                                       DePalma                                     Case number (if known)
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                               6a.                              $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                  6b.                              $0.00
                       government

                   6c. Claims for death or personal injury while you              6c.                              $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.            6d.   +                          $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                            6e.                               $0.00




                                                                                            Total claim


                   6f. Student loans                                              6f.                              $0.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                    6g.                              $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and              6h.                              $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.         6i.   +                     $57,370.00
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                            6j.                          $57,370.00




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 25 of 25
                                Case 1-19-40543-cec                 Doc 1        Filed 01/28/19               Entered 01/28/19 13:05:06
 Fill in this information to identify your case:

     Debtor 1                   Mark                                     DePalma
                                First Name           Middle Name        Last Name

     Debtor 2                   Diana                                    DePalma
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                       Eastern District of New York

     Case number                                                                                                                             ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ✔No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ❑
        ❑Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                                 State what the contract or lease is for

2.1

        Name

        Number         Street

        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code

2.5

        Name

        Number         Street

        City                                 State   ZIP Code



Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                                Case 1-19-40543-cec                      Doc 1       Filed 01/28/19           Entered 01/28/19 13:05:06
 Fill in this information to identify your case:

  Debtor 1                        Mark                                       DePalma
                                 First Name              Middle Name        Last Name

  Debtor 2                        Diana                                      DePalma
  (Spouse, if filing)            First Name              Middle Name        Last Name

  United States Bankruptcy Court for the:                              Eastern District of New York

  Case number                                                                                                                               ❑     Check if this is an
  (if known)                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                  12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                       . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt
                                                                                                                Check all schedules that apply:
3.1                                                                                                             ❑Schedule D, line
      Name
                                                                                                                ❑Schedule E/F, line
      Number          Street                                                                                    ❑Schedule G, line
      City                                    State     ZIP Code

Official Form 106H                                                               Schedule H: Your Codebtors                                                             page 1 of 1
                            Case 1-19-40543-cec                     Doc 1      Filed 01/28/19                Entered 01/28/19 13:05:06
 Fill in this information to identify your case:

  Debtor 1                   Mark                                      DePalma
                             First Name            Middle Name        Last Name

  Debtor 2                   Diana                                     DePalma
  (Spouse, if filing)        First Name            Middle Name        Last Name                                                  Check if this is:

  United States Bankruptcy Court for the:                        Eastern District of New York                                    ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                                                                                                                         chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                 Debtor 1                                          Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status                      ✔ Not Employed
                                                                            ❑Employed ❑                                                  ✔ Not Employed
                                                                                                                               ❑Employed ❑
     attach a separate page with
     information about additional
     employers.
                                               Occupation
     Include part time, seasonal, or
     self-employed work.                       Employer's name

     Occupation may include student                                         Number Street                                      Number Street
                                               Employer's address
     or homemaker, if it applies.




                                                                            City                     State    Zip Code         City                    State      Zip Code

                                               How long employed there?


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.                  $0.00                       $0.00

 3. Estimate and list monthly overtime pay.                                                 3.   +              $0.00      +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.                  $0.00                       $0.00




Official Form 106I                                                           Schedule I: Your Income                                                                   page 1
                                 Case 1-19-40543-cec                                     Doc 1                Filed 01/28/19        Entered 01/28/19 13:05:06
 Debtor 1                   Mark                                                               DePalma
 Debtor 2                   Diana                                                              DePalma                                         Case number (if known)
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.                 $0.00                    $0.00
 5.   List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                                                5a.                $0.00                    $0.00

      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00

      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00

      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00

      5e. Insurance                                                                                                    5e.                $0.00                    $0.00

      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00

      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

                                                                                                                       5h.
                                                                                                                             +             $0.00       +           $0.00
      5h. Other deductions. Specify:
 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.                 $0.00                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.                 $0.00                    $0.00
 8.   List all other income regularly received:

      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                                       8a.                $0.00                    $0.00
      8b. Interest and dividends
                                                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.             $1,356.00                 $248.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
                                                                                                                       8f.                $0.00                    $0.00
            Specify:
                                                                                                                       8g.                $0.00                    $0.00
      8g. Pension or retirement income
      8h. Other monthly income. Specify: Supplemental Needs Trust                                                      8h.   +             $0.00       +         $750.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.              $1,356.00                 $998.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $1,356.00   +              $998.00        =       $2,354.00

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                          11. +             $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $2,354.00
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:


Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                            Case 1-19-40543-cec                        Doc 1          Filed 01/28/19         Entered 01/28/19 13:05:06
 Fill in this information to identify your case:

  Debtor 1                   Mark                                            DePalma
                             First Name              Middle Name            Last Name                               Check if this is:
  Debtor 2                   Diana                                           DePalma                                ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                               ❑A supplement showing postpetition
                                                                                                                        chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                            Eastern District of New York

  Case number                                                                                                           MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ❑No. Go to line 2.
     ✔Yes. Does Debtor 2 live in a separate household?
     ❑
            ✔ No
            ❑
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for    Dependent's relationship to
                                                                                          Debtor 1 or Debtor 2
                                                                                                                               Dependent's
                                                                                                                               age
                                                                                                                                                   Does dependent live
                                                                                                                                                   with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                                                                           ❑No.     ❑Yes.
                                                                                                                                                   ❑No.     ❑Yes.
                                                                                                                                                   ❑No.     ❑Yes.
                                                                                                                                                   ❑No.     ❑Yes.
                                                                                                                                                   ❑No.     ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                     Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                 4.                      $1,992.00


     If not included in line 4:
                                                                                                                                   4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                   4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                   4c.                         $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                   4d.                         $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                     Schedule J: Your Expenses                                                         page 1
                             Case 1-19-40543-cec                   Doc 1         Filed 01/28/19        Entered 01/28/19 13:05:06
 Debtor 1              Mark                                            DePalma
 Debtor 2              Diana                                           DePalma                                Case number (if known)
                       First Name             Middle Name               Last Name


                                                                                                                              Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                   5.

 6.    Utilities:

       6a. Electricity, heat, natural gas                                                                           6a.                       $373.00

       6b. Water, sewer, garbage collection                                                                         6b.                        $50.00

       6c. Telephone, cell phone, Internet, satellite, and cable services                                           6c.                       $312.00

       6d. Other. Specify:                                                                                          6d.                        $50.00

 7.    Food and housekeeping supplies                                                                               7.                    $1,200.00

 8.    Childcare and children’s education costs                                                                     8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                          9.                        $100.00

 10. Personal care products and services                                                                            10.                       $200.00

 11.   Medical and dental expenses                                                                                  11.                         $0.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                   12.                       $100.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                             13.                       $100.00

 14. Charitable contributions and religious donations                                                               14.                         $0.00

 15. Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                    15a.                        $0.00
       15a. Life insurance
                                                                                                                    15b.                        $0.00
       15b. Health insurance
                                                                                                                    15c.                        $0.00
       15c. Vehicle insurance
                                                                                                                    15d.                        $0.00
       15d. Other insurance. Specify:

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                     16.                         $0.00

 17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                              17a.

       17b. Car payments for Vehicle 2                                                                              17b.

       17c. Other. Specify:                                                                                         17c.

       17d. Other. Specify:                                                                                         17d.

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                         18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                     19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                             20a.                        $0.00

       20b. Real estate taxes                                                                                       20b.                        $0.00

       20c. Property, homeowner’s, or renter’s insurance                                                            20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                                20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                             20e.                        $0.00
Official Form 106J                                                               Schedule J: Your Expenses                                              page 2
                            Case 1-19-40543-cec                 Doc 1         Filed 01/28/19          Entered 01/28/19 13:05:06
 Debtor 1              Mark                                         DePalma
 Debtor 2              Diana                                        DePalma                                  Case number (if known)
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                               21.     +                $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                 22a.                $4,477.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                         22b.                    $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                              22c.                $4,477.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                            23a.                $2,354.00

      23b. Copy your monthly expenses from line 22c above.                                                         23b.    –            $4,477.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                   23c.               ($2,123.00)
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                            page 3
                                 Case 1-19-40543-cec                                  Doc 1              Filed 01/28/19                       Entered 01/28/19 13:05:06
 Fill in this information to identify your case:

  Debtor 1                         Mark                                                      DePalma
                                  First Name                    Middle Name                 Last Name

  Debtor 2                         Diana                                                     DePalma
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                           Eastern District of New York

  Case number                                                                                                                                                                       ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                       $345,000.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                                 $3,250.00


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                      $348,250.00



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                               $342,511.00

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                    $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $57,370.00


                                                                                                                                                                  Your total liabilities                    $399,881.00

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $2,354.00


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $4,477.00




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
                          Case 1-19-40543-cec                     Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06

 Debtor 1             Mark                                            DePalma
 Debtor 2             Diana                                           DePalma                                             Case number (if known)
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                            $1,694.33




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                             $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                    $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                                  $0.00




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                     page 2 of 2
                            Case 1-19-40543-cec                   Doc 1        Filed 01/28/19            Entered 01/28/19 13:05:06
 Fill in this information to identify your case:

  Debtor 1                   Mark                                      DePalma
                             First Name            Middle Name        Last Name

  Debtor 2                   Diana                                     DePalma
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Eastern District of New York

  Case number                                                                                                                            ❑    Check if this is an
  (if known)                                                                                                                                  amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                  12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                                . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                         (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaraion and that they are true and correct.




   ✘ /s/ Mark DePalma                                                    ✘ /s/ Diana DePalma
        Mark DePalma, Debtor 1, Debtor 1                                     Diana DePalma, Debtor 2


        Date 01/28/2019                                                      Date 01/28/2019
                MM/ DD/ YYYY                                                        MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
                             Case 1-19-40543-cec                    Doc 1          Filed 01/28/19              Entered 01/28/19 13:05:06


 Fill in this information to identify your case:

  Debtor 1                   Mark                                      DePalma
                             First Name            Middle Name        Last Name

  Debtor 2                   Diana                                     DePalma
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Eastern District of New York

  Case number                                                                                                                         ❑   Check if this is an
  (if known)                                                                                                                              amended filing


Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                            04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.




 Part 1: Give Details About Your Marital Status and Where You Lived Before


  1. What is your current marital status?

    ✔ Married
    ❑
    ❑ Not married
  2. During the last 3 years, have you lived anywhere other than where you live now?

    ✔ No
    ❑
    ❑ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
      Debtor 1:                                               Dates Debtor 1 lived       Debtor 2:                                          Dates Debtor 2 lived
                                                              there                                                                         there


                                                                                       ❑ Same as Debtor 1                                  ❑ Same as Debtor 1
                                                            From                                                                          From
    Number      Street                                                                     Number     Street
                                                            To                                                                            To



    City                               State ZIP Code                                      City                      State ZIP Code




                                                                                       ❑ Same as Debtor 1                                  ❑ Same as Debtor 1
                                                            From                                                                          From
    Number      Street                                                                     Number     Street
                                                            To                                                                            To



    City                               State ZIP Code                                      City                      State ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 1
                            Case 1-19-40543-cec                    Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06


Debtor 1            Mark                                          DePalma
Debtor 2            Diana                                         DePalma                                             Case number (if known)
                    First Name           Middle Name              Last Name



  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states and territories
  include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

    ✔ No
    ❑
    ❑ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2: Explain the Sources of Your Income


  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
  Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
  If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross Income                  Sources of income             Gross Income
                                                    Check all that apply.         (before deductions and        Check all that apply.         (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the       ❑ Wages, commissions,                                       ❑ Wages, commissions,
    date you filed for bankruptcy:                     bonuses, tips                                               bonuses, tips
                                                   ❑Operating a business                                       ❑Operating a business

    For last calendar year:                        ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2018         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ❑Operating a business                                       ❑Operating a business

    For the calendar year before that:             ❑ Wages, commissions,                                       ❑ Wages, commissions,
    (January 1 to December 31, 2017         )          bonuses, tips                                               bonuses, tips
                                     YYYY          ❑Operating a business                                       ❑Operating a business


  5. Did you receive any other income during this year or the two previous calendar years?
  Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public benefit
  payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case and you
  have income that you received together, list it only once under Debtor 1.

    ✔ No
    ❑
    ❑ Yes. Fill in the details.
                                                    Debtor 1                                                    Debtor 2

                                                    Sources of income             Gross income from each        Sources of income             Gross Income from each
                                                    Describe below.               source                        Describe below.               source
                                                                                  (before deductions and                                      (before deductions and
                                                                                  exclusions)                                                 exclusions)


    From January 1 of current year until the
    date you filed for bankruptcy:




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 2
                             Case 1-19-40543-cec                      Doc 1        Filed 01/28/19               Entered 01/28/19 13:05:06


Debtor 1            Mark                                             DePalma
Debtor 2            Diana                                            DePalma                                              Case number (if known)
                    First Name                Middle Name            Last Name


    For last calendar year:
    (January 1 to December 31, 2018            )
                                       YYYY




    For the calendar year before that:
    (January 1 to December 31, 2017            )
                                       YYYY




 Part 3: List Certain Payments You Made Before You Filed for Bankruptcy


  6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

    ❑No.       Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
               individual primarily for a personal, family, or household purpose.”
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

               ❑No. Go to line 7.
               ❑Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do not include
                            payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.


    ✔Yes.
    ❑          Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               ✔No. Go to line 7.
               ❑
               ❑Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not include
                            payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an attorney for
                            this bankruptcy case.

                                                               Dates of            Total amount paid            Amount you still owe        Was this payment for…
                                                               payment

                                                                                                                                          ❑Mortgage
             Creditor's Name                                                                                                              ❑Car
                                                                                                                                          ❑Credit card
             Number         Street                                                                                                        ❑Loan repayment
                                                                                                                                          ❑Suppliers or vendors
                                                                                                                                          ❑Other
             City                     State        ZIP Code




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
  Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an
  officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
  proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.

    ✔ No
    ❑
    ❑Yes. List all payments to an insider.


Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 3
                            Case 1-19-40543-cec                      Doc 1         Filed 01/28/19               Entered 01/28/19 13:05:06


Debtor 1            Mark                                           DePalma
Debtor 2            Diana                                          DePalma                                              Case number (if known)
                    First Name            Middle Name                Last Name

                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment



    Insider's Name


    Number       Street




    City                         State   ZIP Code




  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
  Include payments on debts guaranteed or cosigned by an insider.

    ✔ No
    ❑
    ❑Yes. List all payments that benefited an insider.
                                                          Dates of               Total amount paid     Amount you still owe       Reason for this payment
                                                          payment                                                                 Include creditor’s name



    Insider's Name


    Number       Street




    City                         State   ZIP Code




 Part 4: Identify Legal Actions, Repossessions, and Foreclosures


  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
  List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract
  disputes.

    ❑No
    ✔Yes. Fill in the details.
    ❑
                                                    Nature of the case                           Court or agency                                  Status of the case

    Case title       United Mortgage Corp v.                                                    Richmond County Supreme Court                    ✔Pending
                                                                                                                                                 ❑
                     Diane Guccione & Mark
                                                                                                                                                 ❑On appeal
                                                                                               Court Name
                     DePalma

    Case number 135162/2018                                                                    Number       Street
                                                                                                                                                 ❑Concluded

                                                                                               City                       State      ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 4
                            Case 1-19-40543-cec                     Doc 1        Filed 01/28/19             Entered 01/28/19 13:05:06


Debtor 1            Mark                                           DePalma
Debtor 2            Diana                                          DePalma                                         Case number (if known)
                    First Name             Middle Name             Last Name



  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
  Check all that apply and fill in the details below.

    ✔No. Go to line 11.
    ❑
    ❑Yes. Fill in the information below.
                                                                    Describe the property                                    Date            Value of the property



    Creditor’s Name


    Number      Street                                              Explain what happened

                                                                   ❑Property was repossessed.
                                                                   ❑Property was foreclosed.
                                                                   ❑Property was garnished.
    City                          State    ZIP Code                ❑Property was attached, seized, or levied.


  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts or refuse
  to make a payment because you owed a debt?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                           Describe the action the creditor took                        Date action was     Amount
                                                                                                                        taken
    Creditor’s Name


    Number      Street



    City                         State     ZIP Code
                                                          Last 4 digits of account number: XXXX–




  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-appointed
  receiver, a custodian, or another official?

    ✔ No
    ❑
    ❑Yes

 Part 5: List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
                             Case 1-19-40543-cec                      Doc 1        Filed 01/28/19             Entered 01/28/19 13:05:06


Debtor 1             Mark                                            DePalma
Debtor 2             Diana                                           DePalma                                         Case number (if known)
                     First Name              Middle Name             Last Name

     Gifts with a total value of more than $600 per          Describe the gifts                                          Dates you gave       Value
     person                                                                                                              the gifts



    Person to Whom You Gave the Gift




    Number      Street



    City                             State   ZIP Code

    Person’s relationship to you



  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    ✔ No
    ❑
    ❑Yes. Fill in the details for each gift or contribution.
     Gifts or contributions to charities that      Describe what you contributed                                    Date you              Value
     total more than $600                                                                                           contributed



    Charity’s Name




    Number      Street



    City                     State    ZIP Code




 Part 6: List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
     Describe the property you lost and          Describe any insurance coverage for the loss                      Date of your loss      Value of property lost
     how the loss occurred                       Include the amount that insurance has paid. List pending
                                                 insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
                            Case 1-19-40543-cec                  Doc 1         Filed 01/28/19             Entered 01/28/19 13:05:06


Debtor 1            Mark                                        DePalma
Debtor 2            Diana                                       DePalma                                           Case number (if known)
                    First Name           Middle Name            Last Name
 Part 7: List Certain Payments or Transfers


  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted about
  seeking bankruptcy or preparing a bankruptcy petition?
  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of any property transferred                Date payment or         Amount of payment
                                                                                                                transfer was made
    Person Who Was Paid


    Number     Street




    City                    State   ZIP Code


    Email or website address


    Person Who Made the Payment, if Not You




  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to help you
  deal with your creditors or to make payments to your creditors?
  Do not include any payment or transfer that you listed on line 16.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of any property transferred                Date payment or         Amount of payment
                                                                                                                transfer was made
    Person Who Was Paid



    Number     Street




    City                    State   ZIP Code




  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in the
  ordinary course of your business or financial affairs?
  Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
  Do not include gifts and transfers that you have already listed on this statement.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 7
                            Case 1-19-40543-cec                  Doc 1         Filed 01/28/19             Entered 01/28/19 13:05:06


Debtor 1            Mark                                        DePalma
Debtor 2            Diana                                       DePalma                                           Case number (if known)
                    First Name           Middle Name            Last Name

                                                Description and value of property           Describe any property or payments received       Date transfer was
                                                transferred                                 or debts paid in exchange                        made

    Person Who Received Transfer


    Number      Street




    City                    State   ZIP Code

    Person's relationship to you




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a beneficiary?(These are
  often called asset-protection devices.)

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                               Description and value of the property transferred                                             Date transfer was
                                                                                                                                             made


    Name of trust




 Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units


  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold, moved, or
  transferred?
  Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
  cooperatives, associations, and other financial institutions.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                Last 4 digits of account number          Type of account or        Date account was            Last balance
                                                                                         instrument                closed, sold, moved, or     before closing or
                                                                                                                   transferred                 transfer

    Name of Financial Institution
                                                XXXX–                                  ❑Checking
                                                                                       ❑Savings
    Number      Street
                                                                                       ❑Money market
                                                                                       ❑Brokerage
                                                                                       ❑Other
    City                    State   ZIP Code




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 8
                            Case 1-19-40543-cec                 Doc 1         Filed 01/28/19            Entered 01/28/19 13:05:06


Debtor 1            Mark                                       DePalma
Debtor 2            Diana                                      DePalma                                          Case number (if known)
                    First Name           Middle Name           Last Name



  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or other
  valuables?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Who else had access to it?                    Describe the contents                         Do you still have
                                                                                                                                             it?

                                                                                                                                            ❑No
    Name of Financial Institution               Name
                                                                                                                                            ❑Yes

    Number      Street                          Number     Street



                                                City                 State    ZIP Code

    City                    State   ZIP Code



  22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                 Who else has or had access to it?             Describe the contents                         Do you still have
                                                                                                                                             it?

                                                                                                                                            ❑No
    Name of Storage Facility                    Name
                                                                                                                                            ❑Yes

    Number      Street                          Number     Street



                                                City                 State    ZIP Code

    City                    State   ZIP Code




 Part 9: Identify Property You Hold or Control for Someone Else


  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for someone.

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 9
                            Case 1-19-40543-cec                        Doc 1           Filed 01/28/19             Entered 01/28/19 13:05:06


Debtor 1            Mark                                           DePalma
Debtor 2            Diana                                          DePalma                                               Case number (if known)
                    First Name            Middle Name               Last Name

                                                    Where is the property?                              Describe the property                            Value


    Owner's Name
                                                   Number      Street


    Number     Street

                                                   City                        State   ZIP Code


    City                    State   ZIP Code




 Part 10: Give Details About Environmental Information


  For the purpose of Part 10, the following definitions apply:
      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or toxic substances, wastes,
      or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or regulations controlling the cleanup of these substances,
      wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to own, operate, or utilize it,
      including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant,
      contaminant, or similar term.
  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                   Governmental unit                              Environmental law, if you know it                      Date of notice


    Name of site                                  Governmental unit



    Number     Street                             Number      Street


                                                  City                 State     ZIP Code


    City                    State   ZIP Code




  25. Have you notified any governmental unit of any release of hazardous material?

    ✔ No
    ❑
    ❑Yes. Fill in the details.




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 10
                             Case 1-19-40543-cec                          Doc 1        Filed 01/28/19              Entered 01/28/19 13:05:06


Debtor 1             Mark                                             DePalma
Debtor 2             Diana                                            DePalma                                              Case number (if known)
                     First Name             Middle Name               Last Name

                                                     Governmental unit                           Environmental law, if you know it                    Date of notice


    Name of site                                    Governmental unit



    Number        Street                            Number       Street


                                                    City                  State   ZIP Code


    City                     State    ZIP Code




  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    ✔ No
    ❑
    ❑Yes. Fill in the details.
                                                     Court or agency                             Nature of the case                                   Status of the case


    Case title
                                                    Court Name
                                                                                                                                                    ❑Pending
                                                                                                                                                    ❑On appeal
                                                                                                                                                    ❑Concluded
                                                    Number       Street


    Case number
                                                    City                  State   ZIP Code




 Part 11: Give Details About Your Business or Connections to Any Business


  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

           ❑ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           ❑ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           ❑ A partner in a partnership
           ❑ An officer, director, or managing executive of a corporation
           ❑ An owner of at least 5% of the voting or equity securities of a corporation
    ✔No. None of the above applies. Go to Part 12.
    ❑
    ❑Yes. Check all that apply above and fill in the details below for each business.
                                                      Describe the nature of the business                          Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.
    Name
                                                                                                                    EIN:          –

    Number        Street
                                                      Name of accountant or bookkeeper                             Dates business existed

                                                                                                                    From                 To

    City                     State    ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 11
                             Case 1-19-40543-cec                    Doc 1        Filed 01/28/19            Entered 01/28/19 13:05:06


Debtor 1            Mark                                           DePalma
Debtor 2            Diana                                          DePalma                                            Case number (if known)
                    First Name            Middle Name              Last Name



 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions, creditors,
 or other parties.

    ✔ No
    ❑
    ❑Yes. Fill in the details below.
                                                   Date issued



    Name                                          MM / DD / YYYY



    Number       Street




    City                     State   ZIP Code




 Part 12: Sign Below


 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are true and
 correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
 can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




    ✘                          /s/ Mark DePalma                          ✘                       /s/ Diana DePalma
           Signature of Mark DePalma, Debtor 1                                 Signature of Diana DePalma, Debtor 2


           Date 01/28/2019                                                     Date 01/28/2019




  Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    ✔ No
    ❑
    ❑Yes
  Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    ✔ No
    ❑
                                                                                                          Attach the Bankruptcy Petition Preparer’s Notice,
    ❑Yes. Name of person                                                                                  Declaration, and Signature (Official Form 119).
                            Case 1-19-40543-cec                   Doc 1        Filed 01/28/19                 Entered 01/28/19 13:05:06
 Fill in this information to identify your case:

  Debtor 1                   Mark                                      DePalma
                             First Name            Middle Name        Last Name

  Debtor 2                   Diana                                     DePalma
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Eastern District of New York

  Case number                                                                                                                          ❑    Check if this is an
  (if known)                                                                                                                                amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
If you are an individual filing under chapter 7, you must fill out this form if:
■ creditors have claims secured by your property, or
■ you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors, whichever is earlier, unless
the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known).



 Part 1: List Your Creditors Who Have Secured Claims

 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the information below.
     Identify the creditor and the property that is collateral              What do you intend to do with the property that secures a Did you claim the property as
                                                                            debt?                                                     exempt on Schedule C?

    Creditor’s                                                              ❑ Surrender the property.                                     ✔ No
                                                                                                                                          ❑
    name:                 United Mrtg Corp/doven
                                                                            ❑ Retain the property and redeem it.                          ❑ Yes
    Description of        5 Avenue B Staten Island, NY 10302                ✔ Retain the property and enter into a
                                                                            ❑
    property                                                                       Reaffirmation Agreement.
    securing debt:
                                                                            ❑ Retain the property and [explain]:


    Creditor’s                                                              ❑ Surrender the property.                                     ✔ No
                                                                                                                                          ❑
    name:                 Chase Auto Finance
                                                                            ❑ Retain the property and redeem it.                          ❑ Yes
    Description of                                                          ✔ Retain the property and enter into a
                                                                            ❑
    property                                                                       Reaffirmation Agreement.
    securing debt:
                                                                            ❑ Retain the property and [explain]:




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                               page 1
                         Case 1-19-40543-cec                  Doc 1         Filed 01/28/19            Entered 01/28/19 13:05:06
 Debtor 1             Mark                                        DePalma
 Debtor 2             Diana                                       DePalma                                         Case number (if known)
                      First Name           Middle Name            Last Name


 Part 2: List Your Unexpired Personal Property Leases

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in the information
 below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You may assume an unexpired personal
 property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

     Describe your unexpired personal property leases                                                                                Will the lease be assumed?
    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:

    Lessor’s name:                                                                                                                   ❑ No
                                                                                                                                     ❑ Yes
    Description of leased
    property:




 Part 3: Sign Below


   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal property that
   is subject to an unexpired lease.



✘                       /s/ Mark DePalma                          ✘                       /s/ Diana DePalma
    Signature of Debtor 1                                              Signature of Debtor 2


    Date 01/28/2019                                                    Date 01/28/2019
            MM/ DD/ YYYY                                                      MM/ DD/ YYYY




Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                                               page 2
                            Case 1-19-40543-cec                   Doc 1         Filed 01/28/19             Entered 01/28/19 13:05:06
 Fill in this information to identify your case:                                                                      Check one box only as directed in this form and in Form
                                                                                                                      122A-1Supp:
  Debtor 1                   Mark
                             First Name            Middle Name
                                                                        DePalma
                                                                        Last Name
                                                                                                                      ✔1. There is no presumption of abuse.
                                                                                                                      ❑
  Debtor 2                   Diana                                      DePalma                                       ❑2. The calculation to determine if a presumption of
  (Spouse, if filing)        First Name            Middle Name          Last Name                                        abuse applies will be made under Chapter 7 Means
                                                                                                                         Test Calculation (Official Form 122A-2).
  United States Bankruptcy Court for the:                        Eastern District of New York

  Case number
                                                                                                                      ❑3. The Means Test does not apply now because of
                                                                                                                         qualified military service but it could apply later.
  (if known)

                                                                                                                      ❑ Check if this is an amended filing
Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed, attach a
separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and case
number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1: Calculate Your Current Monthly Income

 1.   What is your marital and filing status? Check one only.
      ❑Not married. Fill out Column A, lines 2-11.
      ✔ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
      ❑
      ❑ Married and your spouse is NOT filing with you. You and your spouse are:
         ✔ Living in the same household and are not legally separated. Fill out both Column A and B, lines 2-11.
         ❑
         ❑Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
               penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are living
               apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case.11 U.S.C. §
        101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied
        during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if
        both spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                                 Column A               Column B
                                                                                                                 Debtor 1               Debtor 2 or
                                                                                                                                        non-filing spouse

 2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                                          $0.00                         $0.00
    payroll deductions).

 3. Alimony and maintenance payments if Column B is filled in. Do not include payments from a                               $0.00                         $0.00
    spouse.
 4. All amounts from any source which are regularly paid for household expenses of you or your
    dependents, including child support. Include regular contributions from
    an unmarried partner, members of your household, your dependents, parents, and roommates.
    Include regular contributions from a spouse only if Column B is not filled in. Do not include
    payments you listed on line 3.                                                                                          $0.00                         $0.00

 5. Net income from operating a business, profession, or
    farm                                                                 Debtor 1          Debtor 2
                                                                              $0.00             $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                    -         $0.00   -         $0.00

                                                                              $0.00             $0.00   Copy
      Net monthly income from a business, profession, or farm                                                               $0.00                         $0.00
                                                                                                        here →

 6. Net income from rental and other real property                       Debtor 1          Debtor 2
                                                                              $0.00             $0.00
      Gross receipts (before all deductions)

      Ordinary and necessary operating expenses
                                                                    -         $0.00   -         $0.00

                                                                              $0.00             $0.00   Copy
      Net monthly income from rental or other real property                                                                 $0.00                         $0.00
                                                                                                        here →

       7. Interest, dividends, and royalties                                                                                $0.00                         $0.00


 Official Form 122A-1                                              Chapter 7 Statement of Your Current Monthly Income                                                       page 1
                                   Case 1-19-40543-cec                                         Doc 1            Filed 01/28/19           Entered 01/28/19 13:05:06
Debtor 1                     Mark                                                                    DePalma
Debtor 2                     Diana                                                                   DePalma                                              Case number (if known)
                            First Name                         Middle Name                               Last Name
                                                                                                                                         Column A                          Column B
                                                                                                                                         Debtor 1                          Debtor 2 or
                                                                                                                                                                           non-filing spouse
       8. Unemployment compensation                                                                                                                         $0.00                        $0.00
            Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here: ..................................................        ↓
           For you....................................................................................                   $226.00
           For your spouse......................................................................                          $41.33
       9. Pension or retirement income. Do not include any amount received that was a benefit                                                               $0.00                        $0.00
          under the Social Security Act.

      10. Income from all other sources not listed above. Specify the source and amount.
          Do not include any benefits received under the Social Security Act or payments received
          as a victim of a war crime, a crime against humanity, or international or domestic
          terrorism. If necessary, list other sources on a separate page and put the total below.

     Social Security Disability                                                                                                                          $904.00                      $165.33
     Supplemental Needs Trust                                                                                                                               $0.00                     $625.00

     Total amounts from separate pages, if any.                                                                                         +                                   +
                                                                                                                                                        $904.00             +         $790.33    =       $1,694.33
       11. Calculate your total current monthly income. Add lines 2 through 10 for each
           column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                                      Total current
                                                                                                                                                                                                     monthly income



 Part 2: Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

   12a. Copy your total current monthly income from line 11....................................................................................                         Copy line 11 here →            $1,694.33

             Multiply by 12 (the number of months in a year).                                                                                                                                        X 12
   12b. The result is your annual income for this part of the form.                                                                                                                    12b.           $20,331.96

13. Calculate the median family income that applies to you. Follow these steps:
    Fill in the state in which you live.                                                   New York

    Fill in the number of people in your household.                                    2

    Fill in the median family income for your state and size of household....................................................................................................           13.           $69,642.00
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.
14. How do the lines compare?
        ✔Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
   14a. ❑
          Go to Part 3.
   14b. ❑Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2. Go to Part
         3 and fill out Form 122A–2.
 Part 3: Sign Below

       By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


       X /s/ Mark DePalma                                                                                                X /s/ Diana DePalma
             Signature of Debtor 1                                                                                            Signature of Debtor 2

            Date            01/28/2019                                                                                       Date           01/28/2019
                         MM/DD/YYYY                                                                                                    MM/DD/YYYY

       If you checked line 14a, do NOT fill out or file Form 122A–2.

       If you checked line 14b, fill out Form 122A–2 and file it with this form.


Official Form 122A-1                                                                            Chapter 7 Statement of Your Current Monthly Income                                                             page 2
Case 1-19-40543-cec   Doc 1   Filed 01/28/19   Entered 01/28/19 13:05:06
                   Case 1-19-40543-cec                       Doc 1          Filed 01/28/19               Entered 01/28/19 13:05:06

B2030 (Form 2030)(12/15)


                                                 United States Bankruptcy Court
                                                        Eastern District of New York
In re
DePalma, Mark                                                                                                     Case No.
DePalma, Diana                                                                                                    Chapter         7
Debtor(s)

                                    DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named
     debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed
     to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in
     connection with the bankruptcy case is as follows:
          For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                        $865.00
          Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                          $865.00
          Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            $0.00

2.   The source of the compensation to be paid to me was:
          ✔
          ❑    Debtor                               ❑    Other (specify)

3.   The source of compensation to be paid to me is:
          ✔
          ❑    Debtor                               ❑    Other (specify)

4.   ✔ I have not agreed to share the above-disclosed compensation with any other person unless they are members and
     ❑
     associates of my law firm.

     ❑ I have agreed to share the above-disclosed compensation with another person or persons who are not members or
     associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
     compensation, is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
   including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a
          petition in bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
          thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:



                                                                        CERTIFICATION
                          I certify that the foregoing is a complete statement of any agreement or
                       arrangement for payment to me for representation of the debtor(s) in this bankruptcy
                       proceeding.

                       01/28/2019                                      /s/ Michael Thomas McNamara
                       Date                                                Signature of Attorney

                                                                       Michael McNamara, Esq
                                                                          Name of law firm
Case 1-19-40543-cec   Doc 1   Filed 01/28/19        Entered 01/28/19 13:05:06


                          Abstract LLC
                          9800 Centre Park
                          9800 Centre Park- Suite1100
                          Houston, TX 77036



                          Account Resolution Services
                          1643 Nw 136th Ave
                          Sunrise, FL 33323




                          Adult & Pediatric
                          Demratology
                          64-05 Yellowstone Blvd
                          CFU 101
                          Forest Hills, NY 11375


                          Alpha Neurology
                          27 New Dorp Lane
                          27 New Dorp Lane
                          Staten Island, NY 10306



                          Amboy Medical
                          PO Box 29120
                          PO Box 29120
                          New York, NY 10087



                          Balanced Healthcare
                          Receivable
                          164 Burke Street
                          164 Burke Street- Ste 201
                          Nashua, NH 03060


                          Bard Cardiology
                          PO Box 100260
                          PO Box 100260
                          Staten Island, NY 10310



                          Capio Partners Llc
                          2222 Texoma Pkwy Ste 150
                          Sherman, TX 75090
Case 1-19-40543-cec   Doc 1   Filed 01/28/19      Entered 01/28/19 13:05:06


                          Capital One
                          15000 Capital One Dr
                          Richmond, VA 23238




                          Care Point Health Bayonne
                          PO Box 20503
                          PO Box 20503
                          Newark, NJ 07101



                          Cavalry Portfolio Services
                          500 Summit Lake Drive
                          Valhalla, NY 10595




                          CBHV
                          PO Box 831
                          PO Box 831
                          Newburgh, NY 12551



                          CBNA
                          Po Box 6497
                          Sioux Falls, SD 57117




                          Chase Auto Finance
                          Po Box 901003
                          Ft Worth, TX 76101




                          Chase Card Services
                          P.o. Box 15298
                          Wilmington, DE 19850




                          Chase Receivables
                          PO Box 659
                          PO Box 659
                          Caldwell, NJ 07007
Case 1-19-40543-cec   Doc 1   Filed 01/28/19       Entered 01/28/19 13:05:06


                          Citicards
                          Pob 6241
                          Sioux Falls, SD 57117




                          Comenity Bank/Victoria
                          Secret
                          Po Box 182789
                          Columbus, OH 43218



                          Commonwealth Financial
                          Systems
                          245 Main Street
                          Scranton, PA 18519



                          Convergent
                          PO Box 9004
                          PO Box 9004
                          Renton, WA 98057



                          CTECH
                          PO Box 402
                          PO Box 402
                          Mount Sinai, NY 11766



                          DEP/BCS
                          PO Box 739055
                          PO Box 739055
                          Elmhurst, NY 11373



                          Diagnostic Imaging
                          PO Box 3168
                          PO Box 3168
                          Indianapolis, IN 46206



                          Discover Financial
                          Po Box 15316
                          Wilmington, DE 19850
Case 1-19-40543-cec   Doc 1   Filed 01/28/19       Entered 01/28/19 13:05:06


                          Dockyard Emergency
                          PO Box 37855
                          PO Box 37855
                          Philadelphia, PA 19101



                          Hampton Pines Emergency
                          PO Box 37865
                          PO Box 37865
                          Philadelphia, PA 19101



                          I C System Inc
                          Po Box 64378
                          Saint Paul, MN 55164




                          Integrated Reg Lab
                          PO Box 3093
                          PO Box 3093
                          Boca Raton, FL 33431



                          Intl Recovry
                          195 Smithtown Blvd
                          Nesconset, NY 11767




                          John Lee Jackson
                          16325 Westheimer Road
                          Houston, TX 77082




                          Kohls/Capital One
                          Po Box 3115
                          Milwaukee, WI 53201




                          Maddocks Collection Se
                          7373 University Ave
                          La Mesa, CA 91942
Case 1-19-40543-cec   Doc 1   Filed 01/28/19          Entered 01/28/19 13:05:06


                          Martin Health System
                          PO Box 9033
                          PO Box 9033
                          Stuart, FL 34995



                          MFMI
                          PO Box 3299
                          PO Box 3299
                          Stuart, FL 34995



                          Midland Funding
                          2365 Northside Dr Ste 30
                          San Diego, CA 92108




                          ML Zager, PC
                          PO Box 948
                          PO Box 948
                          Monticello, NY 12701



                          MMC University Vascula
                          PO Box 27368
                          PO Box 27368
                          New York, NY 10087



                          Napas Inc
                          PO Box 99400
                          PO Box 99400
                          Louisville, KY 40269



                          Northwell
                          PO Box 28372
                          PO Box 28372
                          New York, NY 10087



                          NRC
                          6491 Peachtree Industrial
                          6491 Peachtree Industrial
                          Atlanta, GA 30360
Case 1-19-40543-cec   Doc 1   Filed 01/28/19         Entered 01/28/19 13:05:06


                          NYC Health & Hospitals
                          PO Box 9441
                          PO Box 9441
                          New York, NY 10087



                          NYU Langone Hospital
                          PO Box 415234
                          PO Box 415234
                          Boston, MA 02241



                          NYU Radiology
                          PO Box 415662
                          PO Box 415662
                          Boston, MA 02241



                          PCB
                          PO Box 9060
                          PO BOx 9060
                          Hicksville, NY 11802



                          Penn Credit
                          PO Box 988
                          Harrisburg, PA 17108




                          Portfolio Recovery
                          120 Corporate Blvd Ste 1
                          Norfolk, VA 23502




                          Radiology Physician Solution
                          PO Box 450097
                          PO Box 450097
                          Fort Lauderdale, FL 33345



                          RMCB
                          4 Westchester Plaza
                          4 Westchester Plaza
                          Elmsford, NY 10523
Case 1-19-40543-cec   Doc 1   Filed 01/28/19           Entered 01/28/19 13:05:06


                          RTR Financial Services
                          2 Teleport Drive- Suite 302
                          Staten Island, NY 10311




                          Rubin & Rothman
                          PO Box 9003
                          PO Box 9003
                          Islandia, NY 11749



                          Seventh Ave
                          1112 7th Ave
                          Monroe, WI 53566




                          St Cloud Nuerology
                          451 SW Bethany Drive
                          451 SW Bethany Drive
                          Port Saint Lucie, FL 34986



                          Synergy Pharmacy
                          2500 Blvd of the Generals
                          2500 Blvd of the Generals
                          Norristown, PA 19403



                          Target
                          Po Box 673
                          Minneapolis, MN 55440




                          Transcontinental Credit
                          PO Box 5055
                          PO Box 5055
                          White Plains, NY 10602



                          Transworld System
                          5626 Franty Road
                          5626 Franty Road
                          Dublin, OH 43017
Case 1-19-40543-cec   Doc 1   Filed 01/28/19       Entered 01/28/19 13:05:06


                          Travelers Personal
                          PO Box 660307
                          PO Box 660307
                          Dallas, TX 75266



                          Treasure Coast Pathology
                          PO Box 3093
                          PO Box 3093
                          Boca Raton, FL 33431



                          United Mrtg Corp/doven
                          1 Corporate Dr Ste 360
                          Lake Zurich, IL 60047




                          Visa Dept Store National
                          Bank/Macy's
                          Po Box 8218
                          Mason, OH 45040
                Case 1-19-40543-cec                     Doc 1         Filed 01/28/19              Entered 01/28/19 13:05:06
                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                          EASTERN DISTRICT OF NEW YORK
                                                                BROOKLYN DIVISION

IN RE: DePalma, Mark                                                                         CASE NO
       DePalma, Diana
                                                                                             CHAPTER 7




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       01/28/2019              Signature                                     /s/ Mark DePalma
                                                                                Mark DePalma, Debtor


Date       01/28/2019              Signature                                     /s/ Diana DePalma
                                                                             Diana DePalma, Joint Debtor
